DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/10/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of salicylic acid as specific second compound.
Claims 1-20 are pending, claims 1, 3-6 and 20 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is not considered since US200200232756 A1 does not exist. Applicants are required to provide correct patent reference number or a copy of the reference.

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 8765101 and 9358192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US20140057997) in view of Sogabe et al. (US20070231354).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chevalier et al.  teaches a composition comprising, in a physiologically
4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and a solvent 
for caring for, making up and cleansing keratin materials (abstract). The compound 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone is an interesting substance as a preserving
agent for cosmetic compositions, for protecting the compositions against microbial contamination and may be present in the composition according to the invention in a content ranging from 0.01 % to 10% by weight (page 1, [0001, 0010]). The compositions used according to the invention contain a physiologically acceptable medium, i.e. a medium that is compatible with human keratin materials such as the
skin, the scalp, the hair and the nails (page 1-2, [0025]). The composition may also comprise a polyol such as glycerol, propylene glycol, butylene glycol, pentylene glycol, hexylene glycol, dipropylene glycol and diethylene glycol. This polyol is different from the organic solvents in accordance with the invention (page 2, [0038]). In a known manner, the composition according to the invention may also contain adjuvants that are common in cosmetics or dermatology, such as gelling agents, film-forming polymers, preserving agents, fragrances, fillers, UV-screening agents, bactericides, odour absorbers, dyestuffs, plant extracts, cosmetic and dermatological active agents, and salts. The amounts of these various adjuvants are those conventionally used in the field under consideration, for example from 0.01 % to 20% of the total weight of the composition (page 3, [0044]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


thickener has been blended (page 1, [0001]). Examples of other components that may be blended include bactericides such as benzoic acid and its salts, isopropylmethylphenol, undecylenic acid and its salts, monoethanolamide
undecylenate, cetyltrimethylammonium chloride, cetylpyridinium
chloride, benzalkonium chloride, benzethonium chloride, alkyldiaminoethylglycine chloride, chlorhexidine chloride, orthophenylphenol, chlorhexidine gluconate,
cresol, chloramine T, chlorxylenol, chlorcresol, chlorphenesin, chlorobutanol, 5-chloro-2-methyl-isothiazoline-3-one, salicylic acid and its salts, etc. (page 6-7, [0082]). In addition to base cosmetics, the scope of the invention also includes hair cosmetics and makeup cosmetics (page 7, [0083]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chevalier et al.  is that Chevalier et al.  do not expressly teach salicylic acid. This deficiency in Chevalier et al. is cured by the teachings of Sogabe et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
Chevalier et al., as suggested by Sogabe et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include salicylic acid in the composition of Chevalier et al. because salicylic acid is a suitable bactericide in hair cosmetic composition. MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Under guidance from Chevalier et al. teaching additional ingredient bactericide and Sogabe et al. teaching salicylic acid as suitable bactericide for hair cosmetic, it is obvious for one of ordinary skill in the art to include salicylic acid in the composition of Chevalier et al. and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, Chevalier et al. teaches the compound 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone is an interesting substance as a preserving agent for hair cosmetic compositions, for protecting the compositions against microbial contamination.
Regarding claims 4 and 20, prior arts teach the compound 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone ranging from 0.01 % to 10% by weight and bactericide salicylic acid 0.01 % to 20% of the total weight of the composition, when each ingredient is 5%, the ratio is 1:1, inside claimed range.
Regarding claims 5-6, Chevalier et al. teaches propylene glycol.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants’ arguments are moot in view of new ground of 103 rejections.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613